 


114 HR 1298 IH: No Amnesty Tax Refunds For Illegals Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1298 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent retroactive claims of the earned income tax credit by individuals issued social security numbers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Amnesty Tax Refunds For Illegals Act.   2.Prevention of retroactive claims of earned income credit after issuance of social security number (a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended— 
(1)by striking Solely and inserting the following:  (1)In generalSolely, 
(2)by striking the period at the end and inserting before the close of the taxable year to which the return relates. For purposes of the preceding sentence, a social security number not otherwise issued before the close of any taxable year shall be treated as issued before the close of such taxable year if the taxpayer demonstrates to the satisfaction of the Secretary that the individual to whom such social security number was issued was lawfully present for such taxable year and was eligible to be issued such social security number before the close of such taxable year., and (3)by adding at the end the following new paragraph: 
 
(2)Lawfully presentFor purposes of this subsection, an individual shall be treated as lawfully present with respect to any taxable year only if the individual is, as of the close of such taxable year, a citizen or national of the United States or an alien lawfully present in the United States (within the meaning of section 36B(e)(2) as in effect on March 4, 2015).. (b)Application to tax return preparer due diligence requirementsSection 6695(g) of such Code is amended by adding at the end the following: Such regulations shall include a requirement that the tax return preparer receive information from the taxpayer regarding whether the taxpayer, the taxpayer’s spouse, and the taxpayer’s qualifying children were issued social security numbers before the close of the taxable year to which the return relates and if not, whether the taxpayer, the taxpayer’s spouse, and the taxpayer’s qualifying children, who were not so issued social security numbers were lawfully present (as defined in section 32(m)(2)) for such taxable year and eligible to be issued such social security number before the close of such taxable year.. 
(c)Recordkeeping and disclosure by Social Security AdministrationSection 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding at the end the following new subparagraph:   (I)The Commissioner of Social Security shall maintain a record of each social security account number issued to any individual who receives deferred action on removal in accordance with— 
(i)the memorandum of the Secretary of Homeland Security dated June 15, 2012, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or (ii)the memorandum of the Secretary of Homeland Security dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; and shall periodically provide such record to the Secretary of the Treasury and the Administrator of the Internal Revenue Service.. 
(d)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. (2)Return preparer due diligenceThe amendment made by subsection (b) shall apply to any return of tax, and any amendment or supplement to any return of tax, the preparation of which by the tax return preparer is completed after the date of the enactment of this Act. 
(3)Recordkeeping and disclosure by Social Security AdministrationThe amendment made by subsection (c) shall apply to social security account numbers issued before, on, or after the date of the enactment of this Act.  